Citation Nr: 1441959	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  12-02 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative arthritis of the lumbar spine.

2.  Entitlement to an initial compensable rating for patellofemoral syndrome of the right knee, status post arthroscopic debridement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 2002 to December 2010.  This case is before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Lincoln, Nebraska.  Jurisdiction over the case was subsequently transferred to the RO in St. Louis, Missouri.

The record before the Board consists of the Veteran's paper claims files and an electronic claims file known as Virtual VA.


REMAND

By way of an April 2011 rating decision, the RO granted service connection for degenerative arthritis of the lumbar spine, as well as patellofemoral syndrome of the right knee, status post arthroscopic debridement.  At that time, 10 percent and noncompensable disability evaluations were established for those conditions, respectively.  In October 2011, the Veteran filed a notice of disagreement (NOD) with the initial disability evaluations assigned.  

In his NOD, the Veteran indicated that prolonged weight bearing or excessive range of motion results in increased symptomatology, which he stated would warrant a higher disability evaluation.  The Veteran subsequently underwent additional examinations in May 2013.  At that time, he endorsed daily flare-ups of both back and knee pain, which fluctuate in severity based on his level of activities.  The U.S. Court of Appeals for Veterans Claims (Court) recently indicated that when pain is associated with movement, the examiner must give an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  See Mitchell v. Shinseki, 25 Vet. App. 32 at 44 (2011).  The Court also determined that such opinion, if feasible, should be expressed in terms of the degree of additional ROM loss due to pain on use or during flare-ups.  Id.  Although the VA examiner indicated the Veteran experiences daily flare-ups, he has not indicated whether the flare-ups result in additional functional loss.  Therefore, the Board has determined that the Veteran should be afforded another VA examination to determine the degree of severity of his service-connected low back and right knee disabilities. 

Additionally, the originating agency should undertake appropriate development to obtain any ongoing VA treatment records related to the disabilities at issue.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to include any more recent VA outpatient records.

2.  Then, the RO or AMC should afford the Veteran a VA examination to determine the current degree of severity of his service-connected low back and right knee disabilities.  The claims files and any pertinent evidence in the electronic records that is not contained in the claims files should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes, to include, to the extent feasible, an assessment of the extent of any additional limitation of motion during flare ups and on repeated use.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


